Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 1 of 22




           EXHIBIT A
              Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 2 of 22

                                                                                                 USOO9269208B2


(12) United States Patent                                                  (10) Patent No.:                        US 9.269,208 B2
       Burke                                                               (45) Date of Patent:                            *Feb. 23, 2016
(54) REMOTE ENTRY SYSTEM                                                        USPC .......................................................... 713/186
                                                                                See application file for complete search history.
(75) Inventor: Christopher John Burke, Ramsgate
               (AU)                                                     (56)                       References Cited
(73) Assignee: SECURICOM (NSW) PTY LTD,                                                   U.S. PATENT DOCUMENTS
               Ramsgate (AU)
                                                                               5,109,428 A * 4/1992 Igaki et al. .................... 382,125
 *) Notice:        Subject to anyy disclaimer, the term of this                5,933,515 A *        8/1999 Pu ...................... GO6K9/00006
                                                                                                                                            340,553
                   patent is extended or adjusted under 35
                   U.S.C. 154(b) by 78 days.                                                           (Continued)
                   This patent is Subject to a terminal dis                           FOREIGN PATENT DOCUMENTS
                   claimer.
                                                                        WO           WO O21266.0 A1 * 2, 2002
(21) Appl. No.: 13/572,166                                              WO          WO O2/O95589 A1   11, 2002
                                                                                             OTHER PUBLICATIONS
(22) Filed:        Aug. 10, 2012
                                                                        Notice of Acceptance dated Sep. 18, 2012 for co-pending Australian
(65)                  Prior Publication Data                            Patent Office Application No. 200920 1293 (3 pp.).
       US 2012/03 11343 A1           Dec. 6, 2012                                                      (Continued)
             Related U.S. Application Data                              Primary Examiner — Mohammad L Rahman
(63) Continuation of application No. 10/568.207, filed as               (74) Attorney, Agent, or Firm — Brinks Gilson & Lione
     application No. PCT/AU2004/001083 on Aug. 13,
       2004, now Pat. No. 8,266,442.                                    (57)                         ABSTRACT
(30)            Foreign Application Priority Data                       A system is disclosed for providing secure access to a con
                                                                        trolled item, the system comprising a database of biometric
  Aug. 13, 2003      (AU) ................................ 20O3904317   signatures, a transmitter Subsystem comprising a biometric
                                                                        sensor for receiving a biometric signal, means for matching
(51) Int. Cl.                                                           the biometric signal against members of the database of bio
       H04L 29/06                (2006.01)                              metric signatures to thereby output an accessibility attribute,
       G07C 9/00                 (2006.01)                              and means for emitting a secure access signal conveying
                         (Continued)                                    information dependent upon said accessibility attribute,
                                                                        wherein the secure access signal comprises one of at least a
(52) U.S. Cl.                                                           rolling code, an encrypted BluetoothTM protocol, and a
       CPC ............ G07C 9/00158 (2013.01); G06F2I/32               WiFiTM protocol, and a receiver sub-system comprising
                  (2013.01); G06F 2 1/35 (2013.01); H04L                means for receiving the transmitted secure access signal and
               63/0861 (2013.01); H04 W 12/08 (2013.01);                means for providing conditional access to the controlled item
           H04W 84/12 (2013.01); H04W 84/18 (2013.01)                   dependent upon said information.
(58) Field of Classification Search
       CPC ............................ H04L 63/0861; G06F 21/32                          13 Claims, 10 Drawing Sheets
               Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 3 of 22


                                                                                       US 9.269,208 B2
                                                                                               Page 2

(51)    Int. C.                                                                                             7,152,045 B2 * 12/2006 Hoffman ......................... TO5/43
        G06F2L/32                (2013.01)                                                                  7,174,017 B2 * 2/2007 Bantz et al. ................... 380,255
                                                                                                        2002/0038818 A1     4/2002 Zingher et al.
        G06F2L/35                (2013.01)                                                              2003/O126439 A1        7/2003 Wheeler et al.
        HO47 (2/08               (2009.01)                                                              2004/0042642 A1        3/2004 Bolle ................. GO7C 9/OO134
        HO4W 84/12               (2009.01)                                                                                                                         382,115
        HO4W 84/18               (2009.01)                                                                               OTHER PUBLICATIONS
(56)                    References Cited                                                            Extended European Search Report for corresponding EP application
                U.S. PATENT DOCUMENTS                                                               No. 14188004 dated Apr. 22, 2015.
                                                                                                    Office Action for corresponding Canadian application No. 2,535,434
       6, 195447 B1 *   2, 2001 Ross .........   . . . . . . . . . . . . . . . . . . .   382,125    dated Mar. 27, 2015.
       6,229.906 B1*    5, 2001 Pu et al. ...                                            382,116
       6,992,562 B2*    1/2006 Fuks et al.       . . . . . . . . . . . . . . . . . .     340,552
                                                                                                    * cited by examiner
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 4 of 22


U.S. Patent                                            US 9.269,208 B2
Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 5 of 22


                                                  US 9.269,208 B2




                                                        <—

                                             ;- |----
                                                >
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 6 of 22


U.S. Patent       Feb. 23, 2016          Sheet 3 of 10     US 9.269,208 B2



                                                            200

                                                          -
                        Biometric signal
                           received?




                         Compare to
                         signatures




                        Select control
                           option
        2O6



                        Send access
                           Signal




                                                         Fig. 3
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 7 of 22


U.S. Patent       Feb. 23, 2016        Sheet 4 of 10        US 9.269,208 B2




                                                        -


                        Access signal
                          received?


                                       3O2

                         Compare to
                            Code




                                      304

         305            Send Control
                           signal




                                                       Fig. 4
          Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 8 of 22


U.S. Patent           Feb. 23, 2016   Sheet 5 of 10        US 9.269,208 B2




    00G
       Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 9 of 22


U.S. Patent        Feb. 23, 2016        Sheet 6 of 10         US 9.269,208 B2



                                                                  700

                                                                -
                                   From Fig. 7 or Fig. 8




                                     Biometric signal
                                        received?


                                                        702
     To Fig. 8                          Database




                                                        704
                                      Administrator
                                        biometric
                                        received?
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 10 of 22


U.S. Patent           Feb. 23, 2016     Sheet 7 of 10         US 9.269,208 B2



                                                                600
                                 From Fig. 6 (o                -
                                         YES           602

                                        Compare to
                                        signatures

                                                        603
      604     Insert duress
                  bit(s) --                    NO
     606                                                605
            Insert telemetry

                     a                s NO
     608                                                6O7
              Insert access    YES
                  bit(s)
                                               NO

                                609     insert alert
                                           bit(s)
                                                       60

                                       Send Control
                                          signal




                                                              Fig. 7
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 11 of 22


U.S. Patent         Feb. 23, 2016   Sheet 8 of 10             US 9.269,208 B2



                                      From Fig. 6
                                                                     800
                            8O2

                                      st administra
                                                                   -
          Store administrator
               signature               tor input?



                                    Another admini
                                    istrator desired?




           Store duress              Duress signa
              signature              ture desired?


                           80

           Store simple
            signature


                           80

               Erase                 rase signature
           signature(s)                desired?




                                    More adminis
              To Fig. 6 (05- No        tration?         YES
                                                                 Fig. 8
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 12 of 22


U.S. Patent        Feb. 23, 2016   Sheet 9 of 10                 US 9.269,208 B2



                                      From Fig. 6
                                                                         900

                                                         901           -
        903    Emit "enrolment"       st administra
               tone & flash Red        tor input?
                LED (ongoing)


                                    Ennit"enrolment"
                                   tone & flash Green      902
                                      LED (once)

                                     Read biometric
                                   signal (directed by     905
                                      Amber LED)

                                                         906
               Emit "rejection"
                    tone


                                                         909
                                      Inger press
              Store signature       exceeds prede
                                    ermined period?



                                     Erase relevant
                                      signature(s)
                                                           912
      Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 13 of 22


U.S. Patent       Feb. 23, 2016   Sheet 10 of 10           US 9.269,208 B2



                                               115               100'
                                                   2-117
                                            ro- - - -




                                  RX sub-system




        Audio-Video
         Interface
                                                                 1004




        OO
              Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 14 of 22


                                                       US 9,269,208 B2
                               1.                                                                    2
                REMOTE ENTRY SYSTEM                                      The Wiegand protocol is a simple one-way data protocol that
                                                                         can be modified by increasing or decreasing the bit count to
           CROSS-REFERENCE TO RELATED                                    ensure uniqueness of the protocol among different security
                  APPLICATIONS                                           companies. The Wiegand protocol does not secure the infor
                                                                         mation being sent between the code entry module 403 and the
  This application is a continuation patent application of               controller 405.
U.S. Non-Provisional application Ser. No. 10/568.207 for                    More advanced protocols such as RS485 have been used in
REMOTE ENTRY SYSTEM, filed Jun. 4, 2008 now U.S.                         order to overcome the Vulnerability of the Wiegand protocol
Pat. No. 8.266,442, the disclosure of which is incorporated by           over the long distance route 404. RS485 is a duplex protocol
reference in its entirety.                                          10   offering encryption capabilities at both the transmitting and
                                                                         receiving ends, i.e. the code entry module 403 and the con
               FIELD OF THE INVENTION                                    troller 405 respectively in the present case. The length of the
                                                                         path 404 nonetheless provides an attack point for the unau
   The present invention relates to secure access systems and,           thorised person.
in particular, to systems using wireless transmission of secu       15      Due to the cost and complexity of re-wiring buildings and
rity code information.                                                   facilities, security companies often make use of existing com
                                                                         munication cabling when installing and/or upgraded security
                       BACKGROUND                                        systems, thereby maintaining the Vulnerability described
                                                                         above.
   FIG. 1 shows a prior art arrangement for providing secure
access. A user 401 makes a request, as depicted by an arrow                                       SUMMARY
402, directed to a code entry module 403. The module 403 is
typically mounted on the external jamb of a secure door. The                It is an object of the present invention to substantially
request 402 is typically a secure code of some type which is             overcome, or at least ameliorate, one or more disadvantages
compatible with the code entry module 403. Thus, for                25   of existing arrangements.
example, the request 402 can be a sequence of secret numbers                According to a first aspect of the present invention, there is
directed to a keypad 403. Alternately, the request 402 can be            provided a system for providing secure access to a controlled
a biometric signal from the user 401 directed to a correspond            item, the system comprising:
ing biometric sensor 403. One example of a biometric signal                 a database of biometric signatures;
is a fingerprint. Other physical attributes that can be used to     30      a transmitter Subsystem comprising:
provide biometric signals include Voice, retinal or iris pattern,           a biometric sensor for receiving a biometric signal;
face pattern, palm configuration and so on.                                 means for matching the biometric signal against members
   The code entry module 403 conveys the request 402 by                  of the database of biometric signatures to thereby output an
sending a corresponding signal, as depicted by an arrow 404.             accessibility attribute; and
to a controller 405 which is typically situated in a remote or      35      means for emitting a secure access signal conveying infor
inaccessible place. The controller 405 authenticates the secu            mation dependent upon said accessibility attribute, wherein
rity information provided by the user 401 by interrogating a             the secure access signal comprises one of at least a rolling
database 407 as depicted by an arrow 406. If the user 401 is             code, an encrypted BluetoothTM protocol, and a WiFiTM pro
authenticated, and has the appropriate access privileges, then           tocol; and a receiver Sub-system comprising:
the controller 405 sends an access signal, as depicted by an        40      means for receiving the transmitted secure access signal;
arrow 408, to a device 409 in order to provide the desired               and
access. The device 409 can, for example, be the locking                     means for providing conditional access to the controlled
mechanism of a secure door, or can be an electronic lock on a            item dependent upon said information.
personal computer (PC) which the user 401 desires to access.                According to another aspect of the present invention, there
   A proximity card can also be used to emit the request 402,       45   is provided a transmitter Sub-system for operating in a system
in which case the code entry module 403 has appropriate                  for providing secure access to a controlled item, the system
functionality.                                                           comprising a database of biometric signatures, a receiver
   Although the request 402 can be made secure, either by                Sub-system comprising means for receiving a secure access
increasing the number of secret digits or by using a biometric           signal transmitted by the transmitter Sub-system, and means
system, the communication infrastructure in FIG. 1 is typi          50   for providing conditional access to the controlled item depen
cally less secure. The infrastructure 400 is generally hard              dent upon information conveyed in the secure access signal;
wired, with the code entry module 403 generally being                    wherein the transmitter Subsystem comprises:
mounted on the outside jamb of a secured door. In Such a                    a biometric sensor for receiving a biometric signal;
situation, the signal path 404 can be overa significant distance            means for matching the biometric signal against members
in order to reach the controller 405. The path 404 represents       55   of the database of biometric signatures to thereby output an
one weak point in the security system 400, providing an                  accessibility attribute; and
unauthorised person with relatively easy access to the infor                means for emitting the secure access signal conveying said
mation being transmitted between the code entry module 403               information dependent upon said accessibility attribute,
and the controller 405. Such an unauthorised person can,                 wherein the secure access signal comprises one of at least a
given this physical access, decipher the communicated infor         60   rolling code, an encrypted BluetoothTM protocol, and a
mation between the code entry module 403 and the controller              WiFiTM protocol.
405. This captured information can be deciphered, replayed                  According to another aspect of the present invention, there
in order to gain the access which rightfully belongs to the user         is provided receiver Sub-system for operating in a system for
401, or to enable modification for other subversive purposes.            providing secure access to a controlled item, the system com
   Current systems as depicted in FIG. 1 utilise a communi          65   prising a database of biometric signatures, a transmitter Sub
cation protocol called “Wiegand’ for communication                       system comprising a biometric sensor for receiving a biomet
between the code entry module 403 and the controller 405.                ric signal, means for matching the biometric signal against
             Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 15 of 22


                                                     US 9,269,208 B2
                                3                                                                     4
members of the database of biometric signatures to thereby             dependent upon said accessibility attribute, wherein the
output an accessibility attribute, and means for emitting a            secure access signal comprises one of at least a rolling code,
secure access signal conveying information dependent upon              an encrypted BluetoothTM protocol, and a WiFiTM protocol,
said accessibility attribute, wherein the secure access signal         said method comprising the steps of
comprises one of at least a rolling code, an encrypted Blue               receiving the transmitted secure access signal; and
toothTM protocol, and a WiFiTM protocol; wherein the receiver             providing conditional access to the controlled item depen
Sub-system comprises;                                                  dent upon said information.
  means for receiving the transmitted secure access signal;               According to another aspect of the present invention, there
and                                                                    is provided a computer program product having a computer
   means for providing conditional access to the controlled       10
                                                                       readable medium having a computer program recorded
item dependent upon said information.                                  therein for directing a processor to provide secure access to a
   According to another aspect of the present invention, there         controlled item, said computer program product comprising:
is provided a method for providing secure access to a con                 code for receiving a biometric signal;
trolled item, the method comprising the steps of:
   receiving a biometric signal;                                  15      code for matching the biometric signal against members of
   matching the biometric signal against members of a data             a database of biometric signatures to thereby output an acces
base of biometric signatures to thereby outputan accessibility         sibility attribute;
attribute;                                                                code for emitting a secure access signal conveying infor
  emitting a secure access signal conveying information                mation dependent upon said accessibility attribute, wherein
dependent upon said accessibility attribute, wherein the               the secure access signal comprises one of at least a rolling
secure access signal comprises one of at least a rolling code,         code, an encrypted BluetoothTM protocol, and a WiFiTM pro
an encrypted BluetoothTM protocol, and a WiFiTM protocol;              tocol; and
and                                                                       code for providing conditional access to the controlled
   providing conditional access to the controlled item depen           item dependent upon said information.
dent upon said information.                                       25      According to another aspect of the present invention, there
   According to another aspect of the present invention, there         is provided a computer program product having a computer
is provided a method for populating a database of biometric            readable medium having a computer program recorded
signatures in a system for providing secure access to a con            therein for directing a processor to populate a database of
trolled item, the system comprising said database of biomet            biometric signatures in a system for providing secure access
ric signatures, a transmitter Subsystem comprising a biomet       30
                                                                       to a controlled item, said computer program product compris
ric sensor for receiving a biometric signal, and means for             ing:
emitting a secure access signal, and a receiver Sub-System                code for receiving a series of entries of the biometric sig
comprising means for receiving the transmitted secure access           nal;
signal, and means for providing conditional access to the                 code for determining at least one of the number of said
controlled item dependent upon information in said secure         35
access signal, said method comprising the steps of                     entries and a duration of each said entry;
   receiving a series of entries of the biometric signal;                 code for mapping said series into an instruction; and
   determining at least one of the number of said entries and a           code for populating the database according to the instruc
duration of each said entry;                                           tion.
   mapping said series into an instruction; and                   40      According to another aspect of the present invention, there
   populating the database according to the instruction.               is provided a computer program product having a computer
   According to another aspect of the present invention, there         readable medium having a computer program recorded
is provided a method for transmitting a secure access signal in        therein for directing a processor to transmit a secure access
a system for providing secure access to a controlled item, the         signal in a system for providing secure access to a controlled
system comprising a database of biometric signatures, a           45   item, said computer program product comprising:
receiver Sub-system comprising means for receiving the                    code for receiving a biometric sensor by biometric signal;
secure access signal transmitted by a transmitter Sub-system,             code for matching the biometric signal against members of
and means for providing conditional access to the controlled           the database of biometric signatures to thereby output an
item dependent upon information conveyed in the secure                 accessibility attribute; and
access signal, said method comprising the steps of                50      code for emitting the secure access signal conveying said
   receiving a biometric sensor by biometric signal;                   information dependent upon said accessibility attribute,
   matching the biometric signal against members of the data           wherein the secure access signal comprises one of at least a
base of biometric signatures to thereby outputan accessibility         rolling code, an encrypted BluetoothTM protocol, and a
attribute; and                                                         WiFiTM protocol.
   emitting the secure access signal conveying said informa       55      According to another aspect of the present invention, there
tion dependent upon said accessibility attribute, wherein the          is provided a computer program product having a computer
secure access signal comprises one of at least a rolling code,         readable medium having a computer program recorded
an encrypted BluetoothTM protocol, and a WiFiTM protocol.              therein for directing a processor to receive a secure access
   According to another aspect of the present invention, there         signal in a system for providing secure access to a controlled
is provided a method for receiving a secure access signal in a    60   item, said computer program product comprising:
system for providing secure access to a controlled item, the              code for receiving the transmitted secure access signal; and
system comprising a database of biometric signatures, a                   code for providing conditional access to the controlled
transmitter Subsystem comprising a biometric sensor for                item dependent upon said information.
receiving a biometric signal, means for matching the biomet               According to another aspect of the present invention, there
ric signal against members of the database of biometric sig       65   is provided a system for providing secure access, the system
natures to thereby output an accessibility attribute, and means        comprising:
for emitting a secure access signal conveying information                 a biometric sensor for authenticating the identity of a user;
                Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 16 of 22


                                                        US 9,269,208 B2
                              5                                                                           6
   a transmitter for transmitting information using a secure              transmitter 107 checks, as depicted by an arrow 112, the
wireless signal dependent upon a request from the user and                current rolling code in a database 113. The controller 107then
the authentication of the user identity; and                              updates the code and sends the updated code, this being
   a control panel for receiving the information and for pro              referred to as an access signal, as depicted by an arrow 108 to
viding the secure access requested.                                       a controller 109. The rolling code protocol offers non-replay
   Other aspects of the invention are also disclosed.                     encrypted communication.
                                                                             The controller 109 tests the rolling code received in the
         BRIEF DESCRIPTION OF THE DRAWINGS                                access signal 108 against the most recent rolling code which
                                                                          has been stored in a database 115, this testing being depicted
  Some aspects of the prior art and one or more embodiments          10   by an arrow 114. If the incoming rolling code forming the
of the present invention are described with reference to the              access signal 108 is found to be legitimate, then the controller
drawings, in which:                                                       109 sends a command, as depicted by an arrow 110, to a
  FIG. 1 shows a prior art arrangement for providing secure               controlled item 111. The controlled item 111 can be a door
acceSS,                                                                   locking mechanism on a secure door, or an electronic key
  FIG. 2 is a functional block diagram of an arrangement for         15   circuit in a personal computer (PC) that is to be accessed by
providing secure access according to the present disclosure;              the user 101. It is noted that the controller 109 contains a
  FIG. 3 shows an example of a method of operation of the                 receiver 118 that receives the transmitted access signal 108
remote control module of FIG. 2;                                          and converts it into a form that is provided, as depicted by an
   FIG. 4 shows an example of a method of operation of the                arrow 120, into a form that the controller 109 can use.
(fixed) control device of FIG. 2;                                           The code entry module 103 also incorporates at least one
   FIG. 5 shows incorporation of a protocol converter into the            mechanism for providing feedback to the user 101. This
arrangement of FIG. 2; and                                                mechanism can, for example, take the form or one or more
   FIG. 6 shows another example of how the remote access                  Light Emitting Diodes (LEDs) 122 which can provide visual
system operates;                                                          feedback, depicted by an arrow 123 to the user 101. Alter
     FIG. 7 shows an access process relating to the example of       25   nately or in addition the mechanism can take the form of an
FIG. 6;                                                                   audio signal provided by an audio transducer 124 providing
  FIG. 8 shows one enrolment process relating to the                      audio feedback 125.
example of FIG. 6;                                                           The arrangement in FIG. 2 has been described for the case
  FIG. 9 shows another enrolment process relating to the                  in which the secure code in the access signal 108 used
example of FIG. 6; and                                               30   between the sub-systems 116 and 117 is based upon the
  FIG. 10 is a schematic block diagram of the system in FIG.              rolling code. It is noted that this is merely one arrangement,
2.                                                                        and other secure codes can equally be used. Thus, for
                                                                          example, either of the BluetoothTM protocol, or the Wi FiTM
       DETAILED DESCRIPTION INCLUDING BEST                                protocols can be used.
                      MODE                                           35      Rolling codes provide a substantially non-replayable non
                                                                          repeatable and encrypted radio frequency data communica
     It is to be noted that the discussions contained in the "Back        tions Scheme for secure messaging. These codes use inher
ground' section relating to prior art arrangements relate to              ently secure protocols and serial number ciphering
discussions of documents or devices which form public                     techniques which in the present disclosure hide the clear text
knowledge through their respective publication and/or use.           40   values required for authentication between the key fob (trans
Such should not be interpreted as a representation by the                 mitter) sub-system 116 and the receiver/controller 118/109.
present inventor(s) or patent applicant that Such documents or               Rolling codes use a different code variant each time the
devices in any way form part of the common general knowl                  transmission of the access signal 108 occurs. This is achieved
edge in the art.                                                          by encrypting the data from the controller 107 with a math
   Where reference is made in any one or more of the accom           45   ematical algorithm, and ensuring that Successive transmis
panying drawings to steps and/or features, which have the                 sions of the access signal 108 are modified using a code
same reference numerals, those steps and/or features have for             and/or a look-up table known to both the transmitter sub
the purposes of this description the same function(s) or opera            system 116 and the receiver sub-system 117. Using this
tion(s), unless the contrary intention appears.                           approach Successive transmissions are modified, resulting in
   FIG. 2 is a functional block diagram of an arrangement for        50   a non-repeatable data transfer, even if the information from
providing secure access according to the present disclosure. A            the controller 107 remains the same. The modification of the
user 101 makes a request, as depicted by an arrow 102, to a               code in the access signal 108 for each transmission signifi
code entry module 103. The code entry module 103 includes                 cantly reduces the likelihood that an intruder can access the
a biometric sensor 121 and the request 102 takes a form which             information replay the information to thereby gain entry at
corresponds to the nature of the sensor 121 in the module 103.       55   Some later time.
Thus, for example, if the biometric sensor 121 in the code                   The sub-system in FIG. 2 falling to the left hand side, as
entry module 103 is a fingerprint sensor, then the request 102            depicted by an arrow 116, of a dashed line 119 can be imple
typically takes the form of a thumb press on a sensor panel               mented in a number of different forms. The sub-system 116
(not shown) on the code entry module 103.                                 can for example be incorporated into a remote fob (which is a
   The code entry module 103 interrogates, as depicted by an         60   small portable device carried by the user 101), or alternately
arrow 104, a user identity database 105. Thus for example if              can be mounted in a protected enclosure on the outside jamb
the request 102 is the thumb press on the biometric sensor                of a secured door. The sub-system 116 communicates with
panel 121 then the user database 105 contains biometric sig               the sub-system 117 on the right hand side of the dashed line
natures for authorised users against which the request 102 can            119 via the wireless communication channel used by the
be authenticated. If the identity of the user 101 is authenti        65   access signal 108. The sub-system 117 is typically located in
cated successfully, then the code entry module 103 sends a                an inaccessible area such as a hidden roof space or alternately
signal 106 to a controller/transmitter 107. The controller/               in a Suitable protected area such as an armoured cupboard.
             Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 17 of 22


                                                      US 9,269,208 B2
                               7                                                                      8
The location of the sub-system 117 must of course be consis             sensor 121 in the code entry module 103 checks whether a
tent with reliable reception of the wireless access signal 108.         biometric signal 102 is being received. If this is not the case,
   Although typically the communication channel uses a                  then the method 200 is directed in accordance with an NO
wireless transmission medium, there are instances where the             arrow back to the step 201 in a loop. If, on the other hand, the
channel used by the access signal 108 can use a wired                   biometric signal 102 has been received, then the method 200
medium. This is particularly the case when the transmitter              is directed in accordance with a YES arrow to a step 202. The
Sub-system 116 is mounted in an enclosure on the doorjamb               step 202 compares the received biometric signal 102 with
rather than in a portable key fob.                                      information in the biometric signature database 105 in order
   The biometric signature database 105 is shown in FIG. 2 to           to ensure that the biometric signal received 102 is that of the
be part of the transmitter sub-system 116. However, in an          10   rightful user 101 of the sub-system 116.
alternate arrangement, the biometric signature database 105                A subsequent testing step 203 checks whether the compari
can be located in the receiver sub-system 117, in which case            son in the step 202 yields the desired authentication. If the
the communication 104 between the code entry module 103                 biometric signature matching is authenticated, then the pro
and the signature database 105 can also be performed over a             cess 200 is directed in accordance with a YES arrow to a step
secure wireless communication channel Such as the one used         15   204. The authentication of the biometric signature matching
by the access signal 108. In the event that the secure access           produces an accessibility attribute for the biometric signal
system is being applied to providing secure access to a PC,             102 in question. The accessibility attribute establishes
then the secured PC can store the biometric signature of the            whether and under which conditions access to the controlled
authorised user in internal memory, and the PC can be inte              item 111 should be granted to a user. Thus, for example, the
grated into the receiver sub-system 117 of FIG. 1.                      accessibility attribute may comprise one or more of an access
   In the event that the sub-system 116 is implemented as a             attribute (granting unconditional access), a duress attribute
remote fob, the combination of the biometric verification and           (granting access but with activation of an alert tone to advise
the strongly encrypted wireless communication provides a                authorities of the duress situation), an alert attribute (sound
particularly significant advantage over current systems. The            ing a chime indicating that an unauthorised, but not necessar
remote key fob arrangement allows easy installation, since         25   ily hostile, person is seeking access, and a telemetry attribute,
the wired communication path 404 (see FIG. 1) is avoided.               which represents a communication channel for communicat
Other existing wiring elements of the present systems 400 can           ing State information for the transmitter Sub-system to the
be used where appropriate. When the sub-system 116 is                   receiver sub-system such as a “low battery' condition. The
implemented as a remote fob, the fob incorporates the bio               step 204 enables the user 101 to select a control option by
metric (eg fingerprint) authentication arrangement, in which       30   providing one or more additional signals (not shown) to the
case only one biometric signature is stored in the fob. This            controller 107. Thus for example the control option could
arrangement reduces the requirements on the central database            enable the user 101 to access one of a number of secure doors
115. Once the key fob authenticates the user through biomet             after his or her identity has been authenticated in the step 203.
ric signature (eg fingerprint) verification, the rolling code in        In the subsequent step 205 the controller 107 sends the appro
the access signal 108 is transmitted to the controller 109 for     35   priate access signal 108 to the controller 109. The process 200
authorisation of the user for that location at that time.               is then directed in accordance with an arrow 206 back to the
   In addition to authenticating the user 101 the biometric             step 201.
sensor 121 in the code entry module 103 in conjunction with                Thus for example the sub-system 116 can be provided with
the controller 107 can also check other access privileges of            a single biometric sensor 121 in the code entry module 103
the user 101. These access privileges can be contained in the      40   which enables the user 101 to select one of four door entry
database 105 which can be located either locally in the remote          control signals by means of separate buttons on the controller
key fob, or in the receiver sub-system 117 as previously                107 (not shown). This would enable the user 101, after
described. In one example, Tom Smith can firstly be authen              authentication by the biometric sensor 121 in the code entry
ticated as Tom Smith using the thumb press by Tom on the                module 103 and the controller 107 to obtain access to any one
biometric sensor panel (not shown). After Tom's personal           45   of the aforementioned for secure doors.
biometric identity is authenticated, the transmitter Sub-sys               Returning to the testing step 203, if the signature compari
tem 116 can check if Tom Smith is in fact allowed to use the            son indicates that the biometric signal 102 is not authentic,
particular door secured by the device 111 on weekends. Thus             and has thus not been received from the proper user, then the
the security Screening offered by the described arrangement             process 200 is directed in accordance with a NO arrow back
can range from simple authentication of the user's identity, to    50   to the step 201. In an alternate arrangement, the NO arrow
more comprehensive access privilege screening.                          from the step 203 could lead to a disabling step which would
   The incorporation of the biometric sensor 121 into the code          disable further operation of the sub-system 116, either imme
entry module 103 in the form of a remote key fob also means             diately upon receipt of the incorrect biometric signal 102, or
that if the user 101 loses the remote key fob, the user need not        after a number of attempts to provide the correct biometric
be concerned that someone else can use it. Since the finder of     55   signal 102.
the lost key fob will not be able to have his or her biometric             FIG. 4 shows the method of operation of the control sub
signal authenticated by the biometric sensor 121 in the code            system 117 of FIG. 2. The method 300 commences with a
entry module 103, the lost key fob is useless to anyone apart           testing step 301 which continuously checks whether the
from the rightful user 101.                                             access signal 108 has been received from 107. The step 301 is
   The transmitter sub-system 116 is preferably fabricated in      60   performed by the controller 109. As long as the access signal
the form of a single integrated circuit (IC) to reduce the              108 is not received the process 300 is directed in accordance
possibility of an authorised person bypassing the biometric             with a NO arrow in a looping manner back to the step 301.
sensor 121 in the code entry module 103 and directly forcing            When the access signal 108 is received, the process 300 is
the controller 107 to emit the rolling code access signal 108.          directed from the step 301 by means of a YES arrow to a step
   FIG.3 shows the method of operation of the remote control       65   302. In the step 302, the controller 109 compares the rolling
module (i.e. the sub-system 116) of FIG. 2. The method 200              code received by means of the access signal 108 with a
commences with a testing step 201 in which the biometric                reference code in the database 115. A subsequent testing step
               Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 18 of 22


                                                      US 9,269,208 B2
                                                                                                    10
303 is performed by the controller 109. In the step 303 if the             From a practical perspective, incorporating the protocol
code received on the access signal 108 is successfully                  converter 501 into an existing controller 109" would require
matched against the reference code in the database 115 then             direct wiring of the converter 501 into the housing of the
the process 300 is directed in accordance with aYES arrow to            Secure controller 109'.
a step 304.                                                                FIG. 6 shows another process 700 of operation of the
   In the step 304 the controller 109 sends the control signal          remote access system. The process 700 commences with a
110 to the controlled item 111 (for example opening the                 step 701 that determines if a biometric signal has been
secured door). The process 300 is then directed from the step           received by the biometric sensor 121 in the code entry module
304 as depicted by an arrow 305back to the step 301. Return             in FIG. 2. If not, then the process 700 follows a NO arrow
ing to the testing step 303 if the code received on the access     10   back to the step 701. If however a biometric signal has been
signal 108 is not successfully matched against the reference            received, then the process 700 follows a YES arrow to a step
                                                                        702 that determines if the user ID database 105 in FIG. 2 is
code in the database 115 by the controller 109 then the pro             empty. This would be the case, for example, if the code entry
cess 300 is directed from the step 303 in accordance with a             module is new and has never been used, or if the user 101 has
NO arrow back to the step 301.                                     15   erased all the information in the database 105.
   As was described in regard to FIG. 3, in an alternate                   If the database 105 is empty, then the process 700 is
arrangement, the process 300 could be directed, if the code             directed by an arrow 703 to 706 in FIG. 8 which depicts a
match is negative, from the step 303 to a disabling step which          process 800 dealing with the enrolment or the administration
would disable the sub-system 117 if the incorrect code where            function for loading relevant signatures into the database 105.
received once or a number of times.                                     If on the other hand the database 105 is not empty, then the
   FIG. 5 shows incorporation of a protocol converter into the          process 700 is directed to a step 704 that determines if the
arrangement of FIG. 2. In the arrangement of FIG. 2 the                 biometric signal that has been received is an administrators
receiver 118 in the controller 109 is able to directly receive          biometric signal.
and process the rolling code in the access signal 108 in a                 The disclosed remote entry system can accommodate at
manner as to provide, as depicted by the arrow 120, the            25   least three classes of user, namely administrators, (ordinary)
necessary information to the controller 109. FIG. 5 shows               users, and duress users. The administrators have the ability to
how an existing controller depicted by a reference numeral              amend data stored, for example, in the database 105, while the
109' that uses Wiegand input signalling can be used in the              ordinary users do not have this capability. The first user of the
disclosed arrangement when alarm systems are upgraded.                  code entry module 103, whether this is the user who pur
FIG. 5 shows how the incoming access signal 108 is received        30   chases the module, or the user who programs the module 103
by a receiver 118' as is the case in FIG. 2. In FIG.5 however           after all data has been erased from the database 105, is auto
the receiver 118' provides, as depicted by an arrow 503, the            matically categorised as an administrator. This first adminis
received rolling code from the access signal 108 to a rolling           trator can direct the system 100 to either accept further admin
                                                                        istrators, or alternately to only accept further ordinary users.
code/Wiegand protocol converter 501. The converter 501             35       Although the present description refers to “Users', in fact
converts, as depicted by an arrow 504, the incoming rolling             it is “fingers' which are the operative entities in system opera
code 503 to a form that can be used by the controller 109 that          tion when the biometric sensor 121 (see FIG. 2) is a finger
is designed to handle Wiegand protocol incoming signals.                print sensor. In this event, a single user can enrol two or more
Therefore, the converted incoming signal 504 is in the Wie              of his or her own fingers as separate administrators or (ordi
gand format.                                                       40   nary) users of the system, by storing corresponding finger
   The converter 501 uses a microprocessor-based arrange                prints for corresponding fingers in the database 105 via the
ment running software code to process the incoming rolling              enrolment process 800 (see FIG. 8).
code information 503 and decode this information 503 to                     Some class overlap is possible. Thus a stored signature can
clear text form. The converter 501 converts this clear text to a        belong to an administrator in the duress class.
Wiegand variable bit-length data stream. In FIG. 2, the            45       The first administrator can provide control information to
receiver 118 performs the conversion of the incoming rolling            the code entry module by providing a succession of finger
code access signal 108 to clear text which enables the con              presses to the biometric sensor 121, providing that these
troller 109 to identify the serial number of the originating key        Successive presses are of the appropriate duration, the appro
fob sub-system 116 to enable the access rights of the user to           priate quantity, and are input within a predetermined time. In
be verified.                                                       50   one arrangement, the control information is encoded by either
   Further to the Wiegand conversion arrangement, the pro               or both (a) the number of finger presses and (b) the relative
tocol converter 501 approach can be adapted to convert                  duration of the finger presses. If the Successive finger presses
between the incoming rolling code 503 (or any other appro               are provided within this predetermined time, then the control
priate secure code) to any other convenient protocol used by            ler 107 accepts the presses as potential control information
the controller 169'                                                55   and checks the input information against a stored set of legal
   The advantage of the rolling code/Wiegand converter 501              control signals.
is that security system upgrades can be made without replac                 One example of a legal control signal can be expressed as
ing Wiegand compatible controller 109". Accordingly, exist              follows:
ing systems as are described in FIG. 1 can be upgraded by                 “Enrol an ordinary user’->dit, dit, dit, dah
replacing the code entry module 403 and the transmission           60   where “dit' is a finger press of one seconds duration (pro
path 404, leaving the other components of the system 400                vided by the user 101 in response to the feedback provided by
(i.e., the controller 405, the code database 407, and the con           the Amber LED as described below), and “dah' is a finger
trolled item 409, together with existing wiring 408 and 406),           press of two seconds duration.
largely intact. Minor modifications might however be neces                 In the event that a legitimate sequence offinger presses are
sary. When upgrading systems in this manner, the Sub-system        65   not delivered within the predetermined time, then the presses
116 can either be used in a remote fob configuration, or can be         are considered not to be control information and merely to be
placed in a secure housing on an external doorjamb.                     presses intended to provide access to the controlled item 111.
              Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 19 of 22


                                                       US 9,269,208 B2
                                11                                                                     12
Legitimate control sequences are defined in Read Only                    arrow to the step 607. The step 607 checks the biometric
Memory (ROM) in the controller 107.                                      signal against the signatures in the database 105. If the
   The code entry module 103 has feedback signalling                     received biometric signal matches a legitimate signature in
mechanisms 122, implemented for example by a number of                   the database 105, then the process is directed to a step 608 that
LEDs, and 124, implemented by an audio transducer. The              5    prepares an “access' bit for insertion into the access signal
LEDs 122 and the audio transducer 124 are used by the                    108. This access bit directs the controller 109 in the receiver
controller to signal the state of the code entry module 103 to           sub-system 117 to provide access to the controlled item 111.
the user 101, and to direct the administration process. Thus, in         The aforementioned access bit is an access attribute of the
one example, three LEDs, being Red, Amber and Green are                  biometric signal 102. The process 600 then proceeds to a step
provided.                                                           10   610.
   When the Amber LED is flashing, it means “Press the                      If the step 607 determines that the biometric input signal
sensor'. When the Amber LED is steady ON, it means “Main                 does not match any legitimate signatures in the database 105.
tain finger pressure'. When the Amber LED is OFF, it means               then the process 600 proceeds according to a NO arrow to a
“Remove finger pressure'. When the system enters the enrol               step 609 that prepares an “alert” bit for insertion into the
ment state (depicted by the process 800 in FIG. 8), then the        15   access signal 108. The aforementioned alert bit is an access
audio transducer 124 emits the “begin enrolment signal (dit              attribute of the biometric signal 102. This alert bit directs the
dit dit dit) and the Red LED flashes. Enrolment of a normal              controller 109 (a) not to provide access to the controlled item
user (according to the step 807 in FIG. 8) is signalled by the           111, and (b) to provide an alert tone, like ringing a chime or a
OK audio signal (dit dit) and a single blink of the Green LED.           bell (not shown), to alert personnel in the vicinity of the
   Returning to the step 704, if the step determines that the            receiver sub-system 117 that an unauthorised user is attempt
biometric signal received is an administrator's signal, then             ing to gain access to the controlled item 111. The alert bit can
the process 700 is directed by aYES arrow to 706 in FIG.8 as             also cause a camera mounted near the controlled item 111 to
depicted by the arrow 703. If on the other hand, the step 704            photograph the unauthorised user for later identification of
indicates that the received biometric signal does not belong to          that person. The camera can be activated if the person
an administrator then the process 700 is directed by a NO           25   attempting to gain access is unauthorised, and also if the
arrow to 707 in FIG. 7.                                                  person attempting to gain access is authorised but uses a
   FIG. 7 shows the access process 600 by which a biometric              duress signature.
signal 102 (see FIG. 2) is processed in order to provide access             An optional additional step (not shown) can prepare an
to the controlled item 111, or to take other action. Entering the        identification field for insertion into the access signal 108.
process at 707 from FIG. 6, the process 600 proceeds to a step      30   This sends, to the receiver sub-system 117. ID information
602 that compares the received biometric signature to signa              that the receiver Sub-system can use to construct an audit trail
tures stored in the database 105. A following step 603 deter             listing which users, having signatures in the database 105,
mines if the received signal falls into the “duress' category.           have been provided with access to the controlled item 111.
Signatures in this category indicate that the user 101 is in a              The process 600 is then directed to the step 610 which
coercive situation where, for example, an armed criminal is         35   inserts the various user defined bits into the access signal 108
forcing the user 101 to access the secure facility (such as a            and sends the signal 108 to the receiver sub-system 117.
bank door). If the step 603 determines that the signature is in          Thereafter, the process 600 is directed by an arrow 611 to 705
the duress class, then a following step 604 prepares a “duress’          in FIG. 6.
bit for incorporation into the code access signal 108. The                  FIG. 8 shows a process 800 for implementing various
aforementioned duress bit is an access attribute of the bio         40   enrolment procedures. The process 800 commences at 706
metric signal 102. Thereafter the process 600 proceeds to a              from FIG. 6 after which a step 801 determines if the biometric
step 605.                                                                signal is a first administrators input (which is the case if the
   Modules used in the code entry module for producing the               database 105 is empty). If this is the case, then the process 800
rolling code enable a number of user defined bits to be                  is directed to a step 802 that stores the administrator's signa
inserted into the access signal 108, and these bits can be used     45   ture in the database 105. From a terminology perspective, this
to effect desired control functions in the receiver sub-system           first administrator, or rather the first administrator's first fin
117. The disclosed system 100 utilises four such user bits,              ger (in the event that the biometric sensor 121 in FIG. 2 is a
namely (a) to indicate that the user belongs to the duress               fingerprint sensor), is referred to as the “superfinger. Further
category, (b) to indicate a “battery low condition, or other             administrator's fingers are referred to as admin-fingers, and
desired system state or “telemetry” variable, for the code          50   ordinary users fingers are referred to merely as “fingers’. The
entry module 103, (c) to indicate that the biometric signal              reason that someone would enrol more than one of their own
represents a legitimate user in which case the secure access to          fingers into the system is to ensure that even in the event that
the controlled item 111 is to be granted, or (d) to indicate that        one of their enrolled fingers is injured, the person can still
the biometric signal is unknown, in which case the controller            operate the system using another enrolled finger.
109 in the receiver sub-system 117 sounds an alert tone using       55      It is noted that the step 802, as well as the steps 805,807 and
a bell (not shown) or the like.                                          809 involve sequences of finger presses on the biometric
   Returning to FIG. 7, if the step 603 determines that the              sensor 121 in conjunction with feedback signals from the
biometric signal is not in the duress class, then the process            LEDs 122 and/or the audio speaker 124. The process 800 then
600 proceeds according to a NO arrow to the step 605. The                proceeds to a step 810 that determines if further enrolment
step 605 determines if the code entry module 103 has a low          60   procedures are required. If this is the case, then the process
battery condition, in which event the process 600 proceeds               800 proceeds by a YES arrow back to the step 801. If no
according to a YES arrow to a step 606 that prepares a telem             further enrolment procedures are required, then the process
etry bit for insertion into the access signal 108. The afore             800 proceeds by a NO arrow to 705 in FIG. 6.
mentioned telemetry bit is an access attribute of the biometric             Returning to the step 801, if the biometric signal is not a
signal 102. Thereafter, the process proceeds to a step 607.         65   first administrator's signal, then the process 800 proceeds by
   If the step 605 determines that telemetry signalling is not           a NO arrow to a step 803. The step 803 determines if a further
required, then the process 600 proceeds according to a NO                administrator signature is to be stored. It is noted that all
              Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 20 of 22


                                                       US 9,269,208 B2
                               13                                                                      14
signatures stored in the database are tagged as belonging to             the incoming biometric signal belongs to the first administra
one or more of the classes of administrator, ordinary user, and          tor, then all the signatures in the database 105 are erased.
duress users. If a further administrator signature is to be              Administrators who are not the first administrator can be
stored, then the process 800 proceeds by a YES arrow to the              granted either the same powers as the first administrator in
step 802 that stores the biometric signal as a further admin             regard to erasure of signatures, or can be granted the same
istrator's signature.                                                    powers as ordinary user in this respect.
   If a further administrator's signature is not required, then            Once the step 912 has completed erasure of the relevant
the process 800 proceeds according to a NO arrow to a step               signatures, then the process 900 follows an arrow 913 to 705
804 that determines ifa duress signature is to be stored. If this        in FIG. 6.
is the case then the process 800 follows aYES arrow to a step       10
                                                                            FIG.10 is a schematic block diagram of the system in. FIG.
805 that stores a duress signature. The process 800 then                 2. The disclosed secure access methods are preferably prac
proceeds to the step 810. If however the step 804 determines             ticed using a computer system arrangement 100', Such as that
that a duress signature is not required, then the process 800
proceeds by a NO arrow to s step 806.                                    shown in FIG. 10 wherein the processes of FIGS. 3-4, and 6-9
   The step 806 determines if a further simple signature (i.e.      15   may be implemented as Software, such as application pro
belonging to an ordinary user) is to be stored. If a further             gram modules executing within the computer system 100'. In
simple signature is to be stored, then the process 800 proceeds          particular, the method steps for providing secure access are
by a YES arrow to the step 807 that stores the biometric signal          effected by instructions in the software that are carried out
as a further ordinary signature.                                         under direction of the respective processor modules 107 and
   If a further simple signature is not required, then the pro           109 in the transmitter and receiver sub-systems 116 and 117.
cess 800 proceeds according to a NO arrow to a step 808 that             The instructions may beformed as one or more code modules,
determines if any or all signatures are to be erased from the            each for performing one or more particular tasks. The Soft
database 105. If this is the case then the process 800 follows           ware may also be divided into two separate parts, in which a
a YES arrow to a step 809 that erases the desired signatures.            first part performs the provision of secure access methods and
The process 800 then proceeds to the step 810. If however the       25   a second part manages a user interface between the first part
step 804 determines that no signatures are to be erased, then            and the user. The software may be stored in a computer
the process 800 proceeds by a NO arrow to the step 810.                  readable medium, including the storage devices described
   FIG. 9 shows another enrolment process relating to the                below, for example. The software is loaded into the transmit
example of FIG. 6. The process 900 commences at 706 from                 ter and receiver sub-systems 116 and 117 from the computer
FIG. 6 after which a step 901 determines if the received            30   readable medium, and then executed under direction of the
biometric signal comes from the first administrator. If this is          respective processor modules 107 and 109. A computer read
the case, then the process 900 proceeds according to a YES               able medium having such software or computer program
arrow to a step 902. The step 902 emits an “Enrolment” tone              recorded on it is a computer program product. The use of the
and flashes the green LED once only. Thereafter, a step 905              computer program product in the computer preferably effects
reads the incoming biometric signal which is provided by the        35   an advantageous apparatus for provision of secure access.
user as directed by the Amber LED. When the Amber LED                       The following description is directed primarily to the trans
flashes continuously, this directs the user to Apply Finger.             mitter sub-system 116, however the description applies in
When the Amber LED is in a steady illuminated state, this                general to the operation of the receiver sub-system 117. The
directs the user to “Maintain Finger Pressure'. Finally, when            computer system 100' is formed, having regard to the trans
the amber LED is off, this directs the user to “Remove Fin          40   mitter sub-system 116, by the controller module 107, input
ger'.                                                                    devices such as the bio sensor 121, output devices including
  Returning to the step 901, if the incoming biometric signal            the LED display 122 and the audio device 124. A communi
does not belong to the first administrator, then the process 900         cation interface/transceiver 1008 is used by the controller
proceeds according to a NO arrow to a step 903. The step 903             module 107 for communicating to and from a communica
emits an "Enrolment” tone, and flashes the Red LED in an            45   tions network 1020. Although FIG. 2 shows the transmitter
on-going fashion. Thereafter, the process 900 proceeds                   Sub-system 116 communicating with the receiver Sub-system
according to an arrow 904 to the step 905.                               117 using a direct wireless link for the access signal 108, this
   Following the step 905, a step 906 determines whether the             link used by the access signal 108 can be effected over the
incoming biometric signal is legible. If this is not the case,           network 1020 forming a tandem link comprising 108-1020
then the process 900 proceeds according to a NO arrow to a          50   108". The aforementioned communications capability can be
step 907. The step 907 emits a “Rejection” tone, after which             used to effect communications between the transmitter sub
the process 900 is directed, according to an arrow 908 to 705            system 116 and the receiver sub-system 117 either directly or
in FIG. 6. Returning to the step 906, if the incoming biometric          via the Internet, and other network systems, such as a Local
signal is legible, then the process 900 follows aYES arrow to            Area Network (LAN) or a Wide Area Network (WAN).
a step 909. The step 909 determines whether the finger press        55     The controller module 107 typically includes at least one
exceeds a predetermined time. If this is not the case, then the          processor unit 1005, and a memory unit 1006, for example
process 900 follows a NO arrow to a step 910 which stores the            formed from semiconductor random access memory (RAM)
biometric signal, which in the present case is a fingerprint             and read only memory (ROM). The controller module 107
signature. Thereafter the process 900 follows an arrow 911 to            also includes an number of input/output (I/O) interfaces
705 in FIG. 6.                                                      60   including an audio-video interface 1007 that couples to the
   Returning to the step 909 if the finger press does exceed the         LED display 122 and audio speaker 124, an I/O interface
predetermined period, then the process follows a YES arrow               1013 for the bio-sensor 121, and the interface 1008 for com
to a step 912. The step 912 erases relevant signatures depend            munications. The components 1007, 1008, 1005, 1013 and
ing upon the attributes of the incoming biometric signal.                1006 the controller module 107 typically communicate via an
Thus, for example, if the incoming biometric signal belongs         65   interconnected bus 1004 and in a manner which results in a
to an ordinary user, then the ordinary user's signature in the           conventional mode of operation of the controller 107 known
database 105 is erased by the step 912. If, on the other hand,           to those in the relevant art.
               Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 21 of 22


                                                      US 9,269,208 B2
                              15                                                                         16
   Typically, the application program modules for the trans                    wherein the controlled item is one of a locking mecha
mitter sub-system 116 are resident in the memory 1006                             nism of a physical access structure or an electronic
iROM, and are read and controlled in their execution by the                       lock on an electronic computing device.
processor 1005. Intermediate storage of the program and any                 2. The system according to claim 1, further comprising:
data fetched from the bio sensor 121 and the network 1020                   means for providing a signal for directing input of the
may be accomplished using the RAM in the semiconductor                         series of entries of the biometric signal;
memory 1006. In some instances, the application program                     means for incorporating into the secure access signal an
modules may be supplied to the user encoded into the ROM in                    identification field identifying the biometric signal if the
the memory 1006. Still further, the software modules can also                  signal matches a member of the database; and
be loaded into the transmitter sub-system 116 from other            10
                                                                            means for constructing an audit trail of biometric signals
computer readable media, say over the network 1020. The                        provided to the biometric sensor for the purpose of
term “computer readable medium' as used herein refers to                       accessing the controlled item.
any storage or transmission medium that participates in pro
viding instructions and/or data to the transmitter Sub-system               3. The system according to claim 1, wherein the database of
116 for execution and/or processing. Examples of storage            15   biometric signatures comprises signatures in at least one of a
media include floppy disks, magnetic tape, CD-ROM, a hard                system administrator class, a system user class, and a duress
disk drive, a ROM or integrated circuit, a magneto-optical               class, the accessibility attribute preferably comprising:
disk, or a computer readable card such as a PCMCIA card and                 an access attribute if the biometric signal matches a mem
the like, whether or not such devices are internal or external of              ber of the database of biometric signatures:
the transmitter sub-system 116. Examples of transmission                    a duress attribute if the biometric signal matches a member
media include radio or infra-red transmission channels as                      of the database of biometric signatures and said member
well as a network connection to another computer or net                        belongs to the duress class; and
worked device, and the Internet or Intranets including e-mail               an alert attribute if the biometric signal does not match a
transmissions and information recorded on Websites and the                     member of the database of biometric signatures.
like.                                                               25      4. The system according to claim 1, wherein the biometric
               INDUSTRIAL APPLICABILITY
                                                                         sensor is responsive to one of Voice, retinal pattern, iris pat
                                                                         tern, face pattern, and palm configuration, and/or the database
   It is apparent from the above that the arrangements                   of biometric signatures is located in at least one of the trans
described are applicable to the security industry.                  30
                                                                         mitter Sub-system and the receiver Sub-system.
  The foregoing describes only some embodiments of the                      5. The system according to claim 1, wherein said condi
present invention, and modifications and/or changes can be               tional access comprises one of:
made thereto without departing from the scope and spirit of                 provision of access to the controlled item if the accessibil
the invention, the embodiments being illustrative and not                      ity attribute comprises an access attribute:
restrictive.                                                        35      provision of access to the controlled item and Sounding of
  The system 100 can also be used to provide authorised                        an alert if the accessibility attribute comprises a duress
access to lighting systems, building control devices, exterior                attribute; and
or remote devices such as air compressors and so on. The                   denial of access to the controlled item and Sounding of an
concept of “secure access” is thus extendible beyond mere                     alert if the accessibility attribute comprises an alert
access to restricted physical areas.                                40        attribute.
  What is claimed is:                                                      6. The system as claimed in claim 1, wherein:
   1. A system for providing secure access to a controlled                 the biometric sensor is for authenticating the identity of a
item, the system comprising:                                                  user,
   a database of biometric signatures;                                      the means for emitting comprises a transmitter for trans
   a transmitter Sub-system comprising:                             45         mitting information capable of granting more than two
      a biometric sensor for receiving a biometric signal;                     types of access to the controlled item using a secure
      means for matching the biometric signal against mem                      wireless signal dependent upon a request from the user
         bers of the database of biometric signatures to thereby               and the authentication of the user identity; and
         output an accessibility attribute; and                             the system further comprising a control panel for receiving
      means for emitting a secure access signal conveying           50         the information and for providing the secure access
         information dependent upon said accessibility                         requested.
        attribute; and                                                      7. The system according to claim 6, wherein the control
  a receiver Sub-system comprising:                                      panel includes a converter for receiving the secure wireless
  means for receiving the transmitted secure access signal;              signal and for outputting the information, and/or the biomet
     and                                                            55   ric sensor authenticates the identity of the user by comparing
  means for providing conditional access to the controlled               a biometric input from the user with a biometric signature for
    item dependent upon said information,                                the user in a biometric database, and/or the biometric sensor,
  wherein the transmitter sub-system further comprises                   the biometric database, and the transmitter are located in a
    means for populating the database of biometric signa                 remote fob.
    tures, the population means comprising:                         60      8. The system according to claim 7, wherein the secure
    means for receiving a series of entries of the biometric             wireless signal comprises an RF carrier and a rolling code,
       signal, said series being characterised according to at           and the converter preferably converts the rolling code to the
        least one of the number of said entries and a duration           Wiegand protocol.
       of each said entry;                                                  9. A transmitter Sub-system for operating in a system for
     means for mapping said series into an instruction; and         65   providing secure access to a controlled item, wherein the
     means for populating the data base according to the                 transmitter Sub-system comprises:
        instruction,                                                        a biometric sensor for receiving a biometric signal;
             Case 6:21-cv-00166 Document 1-1 Filed 02/23/21 Page 22 of 22


                                                     US 9,269,208 B2
                              17                                                                       18
  means for matching the biometric signal against members                     mapping said series into an instruction; and
    of a database of biometric signatures to thereby output                  populating the database according to the instruction;
    an accessibility attribute; and                                       receiving a biometric signal;
  means for emitting a secure access signal conveying said                 matching the biometric signal against members of the data
    information dependent upon said accessibility attribute: 5                base of biometric signatures to thereby output an acces
  wherein the transmitter sub-system further comprises                        sibility attribute;
    means for populating the database of biometric signa                   emitting a secure access signal conveying information
    tures, the populating means comprising:                                   dependent upon said accessibility attribute; and
    means for receiving a series of entries of the biometric 10            providing conditional access to the controlled item depen
       signal, said series being characterised according to at                dent upon said information,
       least one of the number of said entries and a duration             wherein the controlled item is one of: a locking mechanism
         of each said entry;                                                  of a physical access structure or an electronic lock on an
      means for mapping said series into an instruction; and                  electronic computing device.
      means for populating the database according to the                   11. The method according to claim 10, wherein the step of
         instruction,                                              15   populating the database of biometric signatures further com
wherein the controlled item is one of: a locking mechanism of           prises the step of enrolling a biometric signature into the
a physical access structure or an electronic lock on an elec            database of biometric signatures comprising the steps of:
tronic computing device.                                                   receiving a biometric signal; and
   10. A method for providing secure access to a controlled                enrolling the biometric signal as an administrator signature
item in a system comprising a database of biometric signa                     if the database of biometric signatures is empty.
tures, a transmitter sub-system comprising a biometric sensor              12. The method according to claim 11, wherein the step of
for receiving a biometric signal, and means for emitting a              enrolling the biometric signature further comprises receiving
Secure access signal capable of granting more than two types            another biometric signal to confirm the enrolling of the bio
of access to the controlled item, and a receiver sub-system             metric signal as an administrator signature, and is preferably
comprising means for receiving the transmitted secure access       25   performed dependent upon generation of a feedback signal
signal, and means for providing conditional access to the               adapted to direct provision of at least one of the biometric
controlled item dependent upon information in said secure               signal and the other biometric signal.
access signal, the method comprising the steps of:                         13. A non-transitory computer readable storage medium
   populating the database of biometric signatures by:                  for storing a computer program comprising instructions,
      receiving a series of entries of the biometric signal;       30   which when executed by processors causes the processors to
      determining at least one of the number of said entries and        perform the steps of the method of claim 10.
         a duration of each said entry;                                                        ck   k   *k   k   k
